Citation Nr: 0103295	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2000 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran is seeking entitlement to a total rating based on 
individual unemployability by reason of service-connected 
disability.  Review of the evidentiary record indicates that 
the veteran has established service connection for bilateral 
plantar fibromata, evaluated as 50 percent disabling.  
According to the veteran's application for unemployability 
benefits, dated in February 1998, he has completed four years 
of college education and last worked full-time in 1996.  

In written correspondence dated in December 2000, the veteran 
requested claims for entitlement to service connection for a 
back disorder, a bilateral knee disorder, and depression 
secondary to his service-connected bilateral foot disability 
be reopened.  The Board finds these matters are 
"inextricably intertwined" with the issue of entitlement to 
a total disability rating based upon individual 
unemployability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal should be identified and fully developed prior to 
appellate review of the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

At his personal hearing in December 2000 the veteran reported 
he had completed a VA vocational rehabilitation program.  The 
Board notes VA records are held to be within the Secretary's 
control and are considered to be a part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the record indicates the veteran recently began 
receiving Department of Health and Human Services, Social 
Security Administration (SSA) disability benefits.  The Court 
has held that where there is actual notice of medical 
evidence associated with a SSA disability claim VA has a duty 
to acquire a copy of that decision and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
3 (1992).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should obtain the veteran's VA 
Vocational Rehabilitation folder and 
associate it with the record on appeal.  

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

4.  The RO should adjudicate the issues 
of whether new and material evidence has 
been submitted to reopen claims for 
entitlement to service connection for a 
back disorder, a bilateral knee disorder, 
and depression secondary to the veteran's 
service-connected bilateral foot 
disability.  Any action deemed necessary 
should be undertaken.  If the claims are 
denied, the RO should furnish the veteran 
notification of appellate rights.  If the 
veteran files a timely notice of 
disagreement, he should be provided with 
a statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to 
these issues and afforded the opportunity 
to file a substantive appeal.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed, the RO should review the 
record and re-adjudicate the issue on 
appeal.  If the RO finds that a VA 
medical examination is necessary in order 
to decide the claim, such an examination 
should be scheduled and conducted.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




